                                                                         CLERK'
                                                                              S OFFICE U.s.DISX (7œ RT
                                                                                AT ROANOKE,VA
                                                                                     FILED

                        IN Tlv UN ITED STATES DISTRICT COURT                      JUL 15 2219
                       FOR THE W ESTERN D ISTM CT OF V IR GIN IA             JULI DUDLEY LERK
                              CH ARLOU ESV ILLE DIV ISION                   DY:
                                                                                    PUW   LR
FM N CISCO GUM DADO RIOS,on behalf
ofhim selfand allothers sim ilarly
situated,                                                 CivilA ction No.3:18CV00082

         Plaintiff,                                       M EM ORANDUM OPINION

                                                          By:Hon.Glen E.Conrad
                                                          SeniorUnited StatesDistrictJudge
SCOTT . 1E       S,SheriffofCulpeperCounty,
Virginia,in hisindividualcapacity,

     .   D efendant.


         Francisco Guardado Rios fled this action against Scott Jenkins, Sheriff of Culpeper

Cotmty,Virginia,onbehalfofhimselfandotherssimilarly situated,pursuantto42U.S.C.j1983.
RiosallegesthatJenkins'policy ofholding individualsin custody forupto 48additionalhotlrsat

therequestoftheImmigration andCustomsEnforcement($$ICE'')division oftheDepnrtmentof
HomelmldSecurity(çiDHS'')violatedtheFourthandFourteenthAmendmentstotheUnitedStates
Constimtion. The case ispresently before the courton the defendant'sm otion to dism iss. For

the reasons setforth below,theplaintiffs claimstmder j 1983 willbe dismissed pursuantto
FederalRule of CivilProcedure 12(b)(6). The courtwilldecline to exercise supplemental
jurisdictionovertheremainingclaim offalseimprisonmentinviolationofVirginialaw.
                               Statutoa and LeealB ackeround

         The court begins w ith the relevant statm ory and legal backgrotm d, which provides a

fm meworkfortmderstanding the factsalleged in thecomplaint.

         Thefederalgovemmenthasççbroad,tmdoubtedpoweroverthesubjectofimmigration and
thestatusofaliens.'' Arizonav.UnitedStates,567U.S.387,394(2012);seealsoU.S.Const.art.



Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 1 of 21 Pageid#: 260
1,j8,c1.4 (granting CongressthepowertoSlestablish antmiform RuleofNatuzalization'). In
1952,CongressenactedtheImmigrationandNationalityAct(ççlNA''),66Stat.163,asnmended,8
U.S.C.j 1101,x!seq. Gç-fhatstatute established a çcomprehensive federalstam tory schem e for
regulation ofimm igration andnaturalization'and setSthetermsmldconditionsofadmissiontothe

cotmtry and the subsequenttreatm entofalienslawfullyin thecotmtry.''' ChnmberofCom merce

oftheUnited Statesv.W hitina,563U.S.582,587 (2011)(quotingDe Canasv.Bica,424U.S.
351,353,359(1976)).
       CongresshasempoweredtheSecretaryofDH Sto enforcetheINA. Nielsen v.Preap,139

S.Ct.954,959 n.2 (2019). Tllis includes authority to (sarrestand hold an alien Spending a
decision on whetherthealien isto beremoved from theUzlited States.''' J.
                                                                       1
                                                                       .
                                                                       J.at959 (quoting 8
U.S.C.j 1226(a)). Although removalproceedings are civilin nature,rather than criminal,
Immiration& Naturalization Serv.v.Lopez-M endoza,468U.S.1032,1038(1984),theSupreme
Court has recognized that çtldletention dudng removal proceedings is a constitutionally
permissiblepartofthatprocessy''Demorev.Hyurm JoonIGm,538U.S.510,531(2003);seealso
Arizona,567 U.S.at407 (:W sageneralnzle,itisnotacrimeforaremovablealien to remain
presentin theUnited States....Thefederalstatm ory structureinstnzctswhen itisappropriateto

arrestan alien during the rem ovalprocess. For exnmple,the Attom ey General can exercise

discretionto issue aw arrantforan alien'sarrestand detention pending a decision on whetherthe

alienistoberemovedfrom theUnitedStates.'')(citationsomitted).
       O ecause the Constitution grants Congress plenary authozity over im m igration,state and

local1aw enforcem ent officers m ay participate in the enforcem ent of federal im m igration law s

only in çspecifc,lim ited circllm stances'authorized by Conp ess.'' Santosv.Frederick Ctv.Bd.

ofComm'rs,725F.3d451,463(4thCir.2013)(quotingArizona,567U.S.at410). Forinstnnce,


                                               2

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 2 of 21 Pageid#: 261
çslljocal law enforcement oflkers may assist in federalimmigration efforts under 8 U.S.C.
j1357(g)(1),''which authorizesICE toenterintowrittenagreementswith local1aw enforcement
agenciesthatallow localoffkerstoperform thefnnctionsoffederalimmigration officers. Lp.aat
463.-64;seealsoUnitedStatesv.Sosa-carabantes,561F.3d256,257(4thCir.2009)(Gt-f'
                                                                             he287(g)
Progrnm permits ICE to deputize local law ee orcem ent ofdcers to perform im migration

enforcementactivitiesptlrsuantto awritten agreement''l.l çtEven in the absence ofawritten
agreem ent'' local law enforcem ent offcers m ay S'scooperate''' with federal im migration

enforcementefforts ptlrsuantto j 1357(g)(10). Santos,725 F.3d at 464 (quoting 8 U.S.C.
j 1357(g)(10)(B)). Becausethepartiesfocusheavily on tMsprovision ofthe INA,the court
quotesitin fu11:

              Nothing in this subsection shall be construed to require an
              agreem enttmderthissubsection in orderforan officeroremployee
              ofaStateorpoliticalsubdivision ofaState-

              (A) to communicate with the Attom ey General regarding the
              imm igration status of any individual, including reporting
              knowledge that a particular alien is not lawfully present in the
              United States;or

              (B) otherwise cooperate with the Attom ey General in the
              identifkation,ajprehension,detention,orremovalofaliensnot
              lawfully presentin theUnited States.

8U.S.C.j 1357(g)(10).
       In Adzona v.United States,the Supreme Courtrecognized thatGlgtqhere may be some
nmbiguity asto whatconstitutescooperation''lmderthisprovision oftheINA. 567 U .S.at410.

TheCourtultim atelyconcludedthatiGno coherenttmderstandingoftheterm wouldincorporatethe

llnilateraldecision of state oY cersto arrestan alien for being removable absent any request,

approval,or other instruction from the Federal Governm ent.'' 1d. tç-l-hus,Adzona v.Urlited

       !Theterm &$
                 287(g)''referstothesectionoftheINA thatauthorizesthese'agreements. CitvofE1Cenizov.
Texas.890F.3d164,177n.5(5thCir.2018).
                                                3

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 3 of 21 Pageid#: 262
StatesmakesclearthatunderSection 1357(g)(10)locallaw elzforcementoY cerscannotarrest
aliensforcivilimm igration violationsabsent,atam inimllm ,direction orauthorization by federal

ofscials.'' Santos,725 F.3d at466.

       Gsonew ay in wllich 1CE requestscooperation ofstateox cialswithoutwritten agreements

is by issuing a Form 1-247 im migration detainer.'' Abric v.M etro. Gov't of Nashville &

Davidson Cty.,333 F.Supp.3d 783,787 (M .D.Tenn.2018);see also Lopez-Lopezv.Cty.of
Allecan,321F.Supp.3d 794,797 (W .D.Mich.2018)(explainingthatthe issuanceofaForm
1-247 immigration detainer is lGgojne method in which the federal government requests the
cooperation ofstate authorities'). Such detainersttservelqto advise another1aw enfbrcement
agencythatEICE)seekscustodyofanalienpresentlyinthecustodyofthatagency,forthepurpose
ofarrestingandremovingthealien.'' 8C.F.R.j287.7($. Thedetainersçtasktwothingsofthe
stateorlocalagency:thatitnotifyICE atleast48 hoursbeforearemovablealien isreleased from

custody;and thatitdetain aremovable alien forup to 48 hotlrspastthetim ethatthe alien would

haveothem isebeen released to allow ICE to apprehend theindividual.'' City ofPhiladelplzia v.

Attorney Gen.ofthe United States,916 F.3d 276,281 (3d Cir.2019);see also 8 C.F.R.
j287.7($,(d).
       AsofApril2,2017,ICE policy requiresthatim migration detainersbeaccompnnied by a

signed adm irlistrativewarrantattestingto probablecauseofremovability from the United States.

City ofPhiladelphia,916 F.3d at281;Lopez-Lopez,321F.Supp.3d at797. SW dm inistative

w arrants differ significantly from w arrants in crim inal cases in that they are not issued by a

detached and neutralm agistrate.'' Lopez-Lopez,321F.Supp.3d at799. Instead,GGthewarrants

are executed by federalofficerswho have received training in the entbrcementofim migration

law.'' Arizona,567 U.S.at408 (citing 8 C.F.R.jj 241.209,287.5(e)(3)). The useofsuch


                                               4

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 4 of 21 Pageid#: 263
warrantshaslongbeenauthorizedbystatute. See8U.S.C.j1226(a)(çf0nawarrantissuedbythe
Attonzey General,analien m aybeazrested and detainedpendingadecision onwhetherthealien is

toberemovedfrom theUnitedStates.');seealsoAbelv.UrlitedStates,362U.S.217,234(1960)
(noting that there is çloverwhelming historical legislative recognition of the propriety of
administrativenrrestfordeportablealiens'').
                                   FactualBackqround

       Againstthisbackdrop,thecourtturnsto thefacm alallegationsintlliscase,whicharetaken

from thecomplaintand the attached exhibits. SeeGoinesv.Valley Cmty.Servs.Bd.,822 F.3d

159,166(4th Cir.2016)(notingthatthecourtmayconsiderexhibitstoacomplaintwhenrulingon
amotiontodismiss).
       On August13,2017,Rioswasarrested fortwom isdem eanoroffenseslmderVirginialaw:

ddvingwithoutalicenseandcontributingtothedelinquencyofaminor. Compl.!27,DH.NO.1.
HewascommittedtothecustodyoftheCulpeperCountyJail(the$1Jai1''),wllich ismanaged and
supervisedbyJenkins. Ld.,s!! 12,27.
       Thatsam e day,the Jailreceived two form sfrom ICE:a DHS Fonn 1-247A Imm igration

Detainer-NoticeofAction (CtICE detainer'')andaDHS Form 1-200W arrantforArrestofAlien
(Gsadmirlistrativewarranfl. ThelCE detainerindicatedthatDHShaddetenninedthattherewas
probable cause tc)believe thatRios wms a removable alien. Compl.Ex.A,Dk4.No.1-2. It

requestedthattheJailçtlnjotifyDHS asearlyaspracticable(atleast48hottrs,ifpossible)before
thealienisreleasedfrom EtheJail's)custody-'' Id. The1CE detaineralsorequestedthattheJail
çsrmlaintaincustodyofthealienforaperiodNOTTO EXCEED 48HOURSbeyondthetimewhen
he/shewould othem ise have been released 9om gthe Jail's)custody to allow DHS to assllme
custody.'' J.
            IJ.S(emphasisinoriginal). TheICE detainerindicatedthatliltqhealienmustbeserved


                                              5

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 5 of 21 Pageid#: 264
withacopyofthisform forthedetainertotakeeffect.'' Llls Theform wassignedbyImmigration
OfscerB.M ednick. Ld=.
      The accompanying administrative warrant was directed to the attention of Gûlalny
imm ip ation officer authorized ptlrsuant to sections 236 and 287 of the Imm igration and

Nationality Actand rthe associated regulations)to serve warrants of arrestfor immiration
violations.'' Compl.Ex.B,Dkt.No.1-2. TheICE wan'antindicated thatan im migration oftk er

hadçtdetenninedthatthereisprobablecausetobelievethat(Riosjisremovablefrom theUnited
States.'' J#z. ItElcommanded''thatRios be tçarrestgedqand takelnq into custody forremoval
proceedings tmder the Immigration and Nationality Act'' 1(
                                                         J. The wan'antwas signed by
Immigration OfficerC.W amsley. J.1.
                                  L
      DeputyJ.Glascock signedbothICE form son behalfoftheJail. Thedeputyindicatedthat

the form swere served on Rioson August13,2017. See Com pl.Exs.A & B.

      Hotlrsafterhisarreston statecharges,Riosappeared before amagistrate,who setbond at

$1,000.00. Compl.!34. Riosallegesthatwhen an lmidentifed Gsfriend''nrrivedtopostbond,
the magistrate indicated thatthe existing ICE detainerwould preventRiosfrom being released.

1d.!35. Basedonthemagistrate'srepresentations,theplaintiY sfriend declinedtopostbond.
Id
=

      Rioswasinitially scheduled togo totrialon thestatechargeson August22,2017. J#.
!36. 'rhetrialwascontinuedtmtilNovember7,2017. J.I. lkiosremainedinthecustodyofthe
Jailwhile awaitingtdal. Id.

      Rioswasconvicted ofcontributingto thedelinquency ofam inor,in violation ofVirginia

Code j 18.2-371. Id.! 37. Hewassentencedto30 daysinjail,with 20 dayssuspended. Id.



                                            6
Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 6 of 21 Pageid#: 265
Because Itios had already been in custody more than 10 days,the state court Slordered his

immediatereleasefortirfleservedtmderVa.Codej53.1-187.'' Id.
       Based on the ICE detainer and the accom panying warrant,Rios washeld atthe Jailfor

ççapproxim ately two additionaldays.'' Id. On November 9,2017,çsltios wastransferred to the

custodyofICE''oniçcivilimmipationcharges.'' Id.!!38,40.
       Rios alleges that during fiscal years 2017 and 2018,Jenkins held nearly one htmdred

individualsinjailpasttheirrelease dates,Gçbased solely on thepurported authority ofan ICE
detainer and/or Form 1-200 (administrative warrmltq.'' Id.! 7. Dudng the time period in
question,JenkinsdidnothaveaformalcooperationagieementwithICE. JZ at3n.1. OnApril
24,2018,JenkinsandICE enteredintoawrittenagreementplzrsuanttoj287(g)oftheINA . 1IJ-
                                                                                  .
       ln the instantaction,RiosclaimsthatJenkins'policy and practice ofholding individuals

solely on the basis ofan 1CE detainerand adm inistrative warrantGlresulted in a violation ofthe

civilrightsof(Rios)anda1lotherssimiladysituated,astheywereheldinElenkins'qcustodywhen
they othem iseshould have been released.'' Id.! 7. In CotmtIofthe complaint,Riosseeks
monetaryrelieftmder42U.S.C.j1983basedonanallegedviolationoftheDueProcessClauseof
theFourteenth Amendment. In Cotmtl1,Iliosseeksmonetaryrelieftmderj 1983 based on an
alleged violation of the Fourth Amendm ent. In Count 111, Rios asserts a claim of false

imprisonmentin violation ofV irginialaw.

                                     ProceduralHistoa

       Riosfiledtheinstantaction againstJenkinson September10,2018. Jenkinshasm oved to

dismissthecomplainttmderRule 12(b)(6)oftheFederalRulesofCivilProcedtlre. TheUnited




Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 7 of 21 Pageid#: 266
Stateshasfiled astatementofinterestin supportofthedefendant'smotion. Them otion hasbeen

f'ullybrlefedandarguedandisnow ripefordisposition.z
                                       standard ofR eview

       Rule 12(b)(6)permitsaparty to movefordismissalofa complaintforfailureto statea
claim upon which reliefcan begranted. W hen deciding am otion to dism isstmdertM srule,the

courtm ustacceptastruea11well-pleadedallegationsanddraw a11reasonablefacmalinferencesin

theplaintiffsfavor. Edckson v.Pardus,551U.S.89,94 (2007). çGW hileacomplaintattacked
by a Rule 12(b)(6)motion to dismiss does notneed detailed facmalallegations,a plaintiffs
obligation to provide the grotmds of ilis entitlem ent to relief requires more than labels and

conclusions,and aformulaicrecitation oftheelem entsofacauseofaction willnotdo.'' BellAtl.

Cop.v.Twombly,550U.S.544,555(2007)(internalcitationandquotationmarksomitted). To
survivedism issal,ççacomplaintmustcontain suftk ientfactualm atter,accepted astnze,to çstatea

claim forreliefthatisplausible on its face.''' Ashcroftv.lnbal,556 U.S.662,678 (2009)
(quotingTwomblv,550U.S.at570).
       çW lthoughamotionpursuanttoRule 12(b)(6)invitesaninquiryintothelegalsux ciency
ofthe complaint,notan analysis ofpotentialdefenses to the claims setforth therein,dismissal

nevertheless is appropriate when the face of the complaint clearly reveals the existence of a

meritodousaffirmativedefense.'' Brooksv.CityofW inston-salem,85F.3d 178,181(4th Cir.
1996). One such defense isqualised immtmity. Brocldngton v.Boykins,637 F.3d 503,506
(4thCir.2011)(citingJenkinsv.Medford,119F.3d 1156,1159(4thCir.1997)(enbancll.




         2OnAprill7,2019,theplaintiffmovedforleaveto submitsupplementalauthority in supportofhisbriefin
opposition. '
            I'hecourtwillgranttheplaintiff'smotion.
                                                  8

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 8 of 21 Pageid#: 267
                                             D iscussion

       1.      Claim sunderî 1983

       Thecourtwillfirstaddresstheplaintic sclaimslmder42U.S.C.j 1983. tssection 1983
     is not an independent source of substantive rights,but simply a vehicle for vindicating

preexistingconstimtionalandstatutoryrights.'' Safarv.Tingle,859F.3d241,243(4thCir.2017)
(citingGrahnm v.Cozmor,490U.S.386,393-94 (1989:. Thestatuteimposescivilliabilityon
any person who,acting undercolorofstatelaw,deprivesanotherperson ofrightsand privileges

se'
  ctlredby the Constitution and lawsoftheUnited States. 42U.S.C.j 1983. Accordingly,in
any actiontmderj 1983,thecourtmustbeginitsanalysisbyidentifyingthepreciseconstimtional
orstatutoryviolationthatthedefendantallegedly committed. SeeSafar,859F.3d at245 ($The
frststepinanysuchclaim istopinpointthespecifcrightthathasbeeninfringed.'')(citingBaker
v.M ccollan,443U.S.137,140(1979:.
       In this case,Rios contends thatllis continued detention for48 hours based on the ICE

detainer and adm il strative warrant breached two constimtional provisions: the Fourth

Am endment and the Fourteenth Am endm ent's Due Process Clause. M ore specifically,Rios

contends that his continued detention constituted an unreasonable seizure and violated his

substantivedueprocessrights. SeePl.'sBr.in Opp'n 20-25,Dltt.No.14.3

       Jenkins has moved to dismissthe j 1983 claims on multiple grounds. Among other
arguments,the defendantcontendsthattheplaintiffhasno f'
                                                      reestanding due processclaim based

on lliscontinued detention,thatthe plaintiY scontinued detention attherequestofICE did not


       3Riosinitiallyappearedtoassertthatthedefendantviolatedhisrighttoproceduraldueprocess. Inresponse
tosuchclaim,thedefendantarguedthattheplaintifffailedtoallepeacognizableviolationofhisproceduraldue
processrightsandthatsuchclaim isbarredbythedoctrineofquallfedimmunity. Inhisbriefinoyposition,the
plaintiffdidnotcontestthedefendant'sargumentsastotheviabilityofanyyroceduraldueprocessclalm. Instead,
theplaintiffasserted thatthedefendantviolatedhissubstantivedueprocessnghts. SeePl.'sBr.in Opp'n 24-25.

                                                   9
Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 9 of 21 Pageid#: 268
violate the Fourt,
                 h Am endment,and thatthe defendantis entitled to qualified immlmity. The

courtw illaddress each claim in ttu'
                                   n.

       A.     Fourteenth A m endm ent

       Turning srstto the Fourteenth Amendm entclaim ,the courtap eeswith SheriffJenkins

thattheDueProcessClause isnottheproperlensthrough which to evaluatethevalidity ofItios'

continued detention atthe requestofICE. Sçcom pared to the Sm ore generalized notion'ofdue

process,the Fourth AmendmentSprovides an explicittextualsource ofconstitutionalprotection

againstgllnreasonable seizllres and arrestsl.''' Safar,859 F.3d at345 (alterations in odginal)
(quoting Grahnm,490U.S.at395);see also Brooks,85F.3d at183 (fTheFourth Amendment
proM bits law erlforcem entofficers from m aldng lznreasonable seiztlres,and the seizure of an

individualeffectedwithoutprobablecauseisunreasonable.''). tr etention,ofcourse,isatypeof
seizure oftheperson towhich Fourth Am endmentprotectionsattach,''Alcocerv.M ills,906 F.3d

944,953(11thCir.2018),andcourtshavetreatedanindividual'scontinueddetentiononthebasis
ofan ICE detainerasa ttnew seizure forFourth Am endmentpurposesy''M oralesv.Chadbollrne,

793F.3d208,217(1stCir.2015). lfaconstitutionalclaim iscoveredbyaspecifcconstimtional
provision, such as the Fourth Amendm ent,Stthe claim must be analyzed under the standard

appropriate to thatspecificprovision,notlmdertherubric ofsubstantive due process.'' United

 Statesv.Lnnier,520U.S.259,272n.7(1997).'
       Applying theseprinciples,thecourtconcludesthatRios'claim ofllnlawftzldetention falls

tm derthe Fourth Am endm ent,ratherthatlthe Fourteenth Am endm ent'sD ue Process Clause. A s

noted above,the Fourth Amendm entspecifically prohibitstmreasonable seizures. Because the

Fottrth A m endm ent provides an explicit source of protection for the zight that the defendant

allegedlyviolated,itgovernstheanalysisoftheplaintiffsclaim tmderj 1983. SeeM cocer,906


                                              10

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 10 of 21 Pageid#: 269
F.3d at954-55 (holding thatthe Fourth Amendmentgovemed the plaintiY s claim thather
detention was llnlawfully prolonged based on information provided by ICE); C.F.C. v.
Minmi-badeCtv.,349 F.Supp.3d 1236,1265-66 (S.D.Fla.2018)(holding thattheplaintiffs'
j1983claim arisingf'
                   rom theircontinued detentionattherequestofICE mustbeanalyzedtmder
theFourth Amendmentratherthan theFourteenth Amendment);Abriq v.Hall,295F.Supp.3d
874,882 (M .D.Telm.2018)(concluding thataclaim forillegalseizure broughtby aplaintiff
detainedonthebasisofanICE detainer$çfa11stmdertheFourthAmendment,nottheFourteenth').
Accordingly,the courtwillg'
                          rantJenkins'motion to dismissCountI.4

        B.      Fourth A m endm ent

        In m oving to dismissthe Fourth Am endmentclaim asserted in CotmtI1,Jenkinscontends

thatsuch claim isbarred by the doctrine ofqualified immunity. Forthe following reasons,the

courtagTees.

        The doctrine of qualifed immllnity shields governm ent officials from civil damages

liability ççso long astheirconductçdoesnotviolateclearly established statutory orconstitutional

rightsofwhich areasonableperson wouldhave1cnown.'''5 M ullenixv.Ltm a,136 S.Ct.305,308

(2015)(quoting Pearson v.Callahan,555 U.S.223,231(2009:. ($To overcomethisslzield a

         4 Asnoted above,theplaintiffappearstohave abandoned any separateprocedmaldueprocessclaim . In
any event,becausethefactsalleged do notestablish aclearproceduraldueprocessviolation ofwhich areasonable
oo cialin Jenkins'position wouldhaveknown,such claim isbarred bythedoctrineofqualified hnmtmity,whichis
discussed morefullybelow. Succinctly stated,theplaintiffdoesnotcitetoanyauthority indicatingthatitwasclearly
establishedthathe wasentitled to ahearing orotherprocessbeforebeing detained foran additional48 hoursatthe
requestofICE. '

        5Qualifiedimmunityappliestoclaimsformonetaryreliefagainstoffkialsintheirindividualcapacities,but
isnotadefenseagainstclaimsfordeclaratoryorinjtmctiverelief. W allv.Wade,741F.3d492,498n.9(4thCir.
2014). Dtlringthehemingonthedefendant'smotion,theplaintiffmadeclearthathewasonlyseekingreliefinthe
form ofdnmages. Totheextentthatthecomplaintalsorequestedajudpnentdeclnringthatitwaslmlawfulforthe
defendanttodet'
              zintheplaintiffattherequestof1CE intheabsenceofa2874g)apeement,suchreliefislmavailable.
 SeeCorlissv.O'Brien,200F.App'x 80,84 (3d Cir.2006)(sreclaratoryjudgmentisinapgropriatesolelyto
 adjudicategastconduct. Norisdeclaratoryjudpnentmeantsimplytoproclaim thatonepartyisllabletoanothenn);
 seealsoW llliamsv.City ofCleveland,907F.3d924,933(6th Cir.2018)(holdingthattheplaintiffdidnothave
 standingtorequestdeclaratoryreliefsinceshewmsnolongerinthedefendant'scustody atthetim etheactionwasfled
 andtlzeparticularpolicyatissuewasnolongerinplace).
                                                    11

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 11 of 21 Pageid#: 270
plaintiffmustdemonstratethat:(1)thedefendantviolatedtheplaintiT sconstitutionalrights,and
(2)therightin question wasclearly establishedatthetimeoftheallegedviolation.'' Adnmsv.
Ferguson,884F.3d219,226(4thCir.2018);seealsoCrousev.TownofM oncksCom er,848F.3d
576,583 (4th Cir.2017)(citing Ashcroftv.al-Kidd,563 U.S.731,735 (2011:. An officialis
entitled to qualified immllnity ifeitherprong isnotsatisfied. Pearson,555 U.S.at244-25.

       The Suprem e Courthas held that lower courts are Slperm itted to exercise their sotmd

discretion in deciding which of the two prongs of the qualised im munity analysis should be

addressed firstin lightofthe circllm stancesin theparticularcaseathand.'' Pearson,555 U.S.at

236. The Courthastlrged lowercourts to Etthink carefully before expending Sscarcejudicial
resources'toresolve diftk ultand novelquestionsofconstitutionalorstatutoryintem retation that

willEhavenoeffectontheoutcomeofthecase.''' al-loidd,563U.S.at735(quotingPearson,555
U.S.at236-37). Therefore,ad/essingthesecondprongbeforetheftrstisespeciallyappropriate
in caseswhere$&acourtwillratherquicldy and easily decidethattherewasno violation ofcleady

established law.'' Pearson,555 U .S.at239. Because thisisone ofthose cases,the courtwill

proceed directly to thesecond prong.

       Underthesecondprong,agovem mentofficialisentitledto qualified im mlmityiftheright

atissuewasnotçtclearly established atthetim eofthe challenged conduct.'' al-u dd,563U .S.at

735. TheSuprem eCourthasexplainedthataconstimtionalrightisclearly established whereççits

contoursEare)sufficientlyclearthatareasonableofficialwouldtmderstandthatwhatheisdoing
violates thatdght'' Hope v.Pelzer,536 U.S.730,739 (2002). tçln otherwords,Gexisting
precedentmusthaveplaced the statutory orconstitutionalquestion beyond debate.''' Reichlev.

Howards,566 U.S.658,664 (2012)(quoting al-M dd,563 U.S.at741). Thus,ççifthere is a
legitim ate question asto whetheran official'sconductconstitutes a constimtionalviolation,the


                                             12

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 12 of 21 Pageid#: 271
oflicialisentitled to qualised immuniy '' M artin v.St.M ary'sDep'tof Soc.Servs.,346 F.3d

502,505 (4th Cir.2003)(internalquotation marksomitted);see also Pearson,555 U.S.at244
(t&Theprinciplesofqualifed immtmity sllield an offkerfrom personalliability when an offker
reasonablybelievesthathisorherconductcomplieswiththe1aw.'').
          TheSuprem eCourthasttrepeatedly toldcourts...nottodesneclearlyestablished1aw ata

high levelofgenerality.'' al-ltidd,563 U.S.at742. Instead,thecourtm ustdetennine lçwhether

the violative nature ofparticularconductisclearly established.'' JZ çç-
                                                                      f'
                                                                       llisinquiry tmustbe
tmdertaken in light of the specifc context of the case,not as a broad general proposition.''

M ullenix. 136 S.Ct.at 308 (internal quotation marks omitted). The Supreme Courthas
recognized thatççlsluch speciscity isespecially importantin the Fourth Amendmentcontext,
wheretheCourthasrecognizedthat(itqissometimesdiffkultforanoffcertodeterminehow the
relevantlegaldoctrine...willapply tothefactualsimationtheofficerconfronts.'' Id.(internal
quotationmarksomitted);seealsoal-Kidd,563U.S.at742 (notingthattheçlgeneralproposition
. . .   thatan unreasonable search or seizure violates the Fourth Amendm entis of little help in

determiningwhethertheviolativenattlreofparticularconductisclearlyestablished');City& Cty.
of San Francisco v.Sheehan, 135 S.Ct.1765,1776 (2015) (emphasizing that çtgqqualified
imm tmityisno imm llnity ata11ifSclearly established'law can simply bedefined astherighttobe

free from unreasonable searchesand seizures.''). çt-
                                                   fhisisnotto say thatan offkialaction is
protected by qualifed immllnity llnless the very action in question has previously been held

tm law ful,butitisto say thatin the lightofpre-existing law the unlawfulness m ustbe apparent''

Anderson v.Creighton,483U.S.635,640 (1987). lfthedefendant'sactionsRwerenotclearly
lmlawfulwhen performed,''heisentitled to qualised imm tmity. Francisv.Giacomelli,588F.3d

 186,196(4thCir.2009).


                                                13

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 13 of 21 Pageid#: 272
        Inthiscase,Rioscontendsthatatthetime oflzisdetention,$çitwasclearly established that

locallaw enforcementinVirginialackg)authoritytoeffecmatecivilimmigrationarrestsabsenta
287(g)agreement''andthatlocal1aw erlforcementofficersviolatetheFotlrthAmendmentwhen
they detain an individualsolely based on an lCE detainerand administrativewnrrant. P1.'sBr.in

Opp'n 26,Dkt.No.14. To supportthese argum ents,Rioscitesto two cases:Arizona v.United

States,567U.S.387(2012);andSantosv.Frederick CotmtyBoardofCommissioners,725F.3d.
451(4th Cir.2013).6 Forthe following reasons,the courtconcludesthatneitherofthecited
decisionsplaced itbeyond debatethatJenkins'actionsviolatedtheFourth Am endment,andthata

reasonable officialin Jerlkins'position could have believed thatluos'conthmed detention atthe

requestofICE waslawful.

        Arizona wasapreemption casedecided undertheSupremacy ClauseoftheUnited States

Constitution. 567 U.S.at399. TheSuprem rCourtultim ately heldthatfederal1aw preem pted a

provision ofan Adzona statute thatauthorized state officers to independently arresta person,

withoutaWarrant,ifthe officerhad probable cause to believethatthe person had com mitted an
offense thatm ade him removable from the United States. 567 U .S.at410. In defense ofthe

statm e,theStateofArizonaemphasizedthat8U.S.C.j 1357(g)(10)(B)permitsstateofficersto
içcooperatewith theAttorney Generalin theidentifcation,apprehension,detention,orrem ovalof

aliensnotlawfully presentin theUnited States.'' JZ However,the SupremeCourtfotmdthe
State'sreliance on thisprovision tmpersuasive. Ld.s The Courtrecognized thatthereçimay be

         6 Rios also subm its thathis position fmds supportin letter öpinions issued by the Attorney Generalof
V irginia. However,such opinionsareStnotbinding''instateorfederalcomt Twietm eyerv.City ofH am pton.497
S.E.2d 858,861 (Va. 1998);City of Va.Beach v.Va.RestaurantAss'n.341 S.E.2d 198,200 (Va. 1986).
A ccordingly they ttcalm otbeconsidered in deciding whetherparticularconductviolated clearly established law for
pyposesofadjudgingentitlementtoqualifedimmtmiy '' Bookerv.S.C.Deo'tofCom,855F.3d533,538n.1(4th
Cm 2017)iSeealsoFeministMaioritvFotmd.v.Htlrlev,911F.3d674,706n.18(4thCir.2018)(decliningtoconsider
anonbindmgunpublishedoyinion 9om theUnited StatesCourtofAppealsfortheSixthCircuitindetermining
whetherparticularconductvlolatedclearlyestablishedlaw).

                                                      14

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 14 of 21 Pageid#: 273
som e nmbiguity asto whatconstim tescooperation''underthisprovision,butconcluded thattsno

coherenttmderstandingof(theterm Gcooperate')wotlldincorporatethetmilateraldecisionofstate
officersto arrestan alien forbeing removable absentany request,approval,orotherinstruction

from theFederalGovernment'' J#=.at410. TheCourtnotedthatDHShadprovidedû'exnmples
of what would constitm e cooperation tmder federal lam '' and that such examples include

ççsittlationswhere States ...provide operationalsupportin executing aw arrant,orallow federal

imm igration offcials to gain accessto detainees held in state facilities.'' Id. The Courtfotmd

thattheçGtmilateralstateactiontodetainauthorizedby (theArizonastatutewentjfarbeyondthese
meastlres,defeatinganyneedforcooperation.'' J-I.
                                               L
       Asthe foregoing slzmmary dem onstrates,Arizona addressed the viability ofSlunilateral

arrests by state 1aw enforcement officers- arrests for im migration offenses m ade without a

request, approval, or other instnlction 9om the federal government.'' Tenorio-serrano v.

Ddscoll,324 F.Supp.3d 1053,1065 (D.Ariz.2018). Thedecisionplairlly indicatesthatsuch
arrestsare notauthorized under j 1357(g)(10). See Santos,725 F.3d at466 (observing that
AdzonaçtmakesclearthattmderSection 1357(g)(10)locallaw enfbrcementofficerscnnnotarrest
aliensforcivilimm igration violationsabsent,ataminimllm ,direction orauthorization by federal

ofticials.'). Significantly,however,the instant case does not hwolve a state or local1aw
enforcem entofficer's Gturlilateraldecision ...to nrrestan alien forbeing rem ovable absentany

request,approval,orotherinstruction from the FederalGovernm ent'' Arizona,567U .S.at410.

Instead,the com plaintm akes clearthatthe plaintiffw asdetained upon receiptofa Rrequestf'
                                                                                         rom

federal imm ip ation authorities''in the form of an im migration detainer and adm inistrative

warrant. Compl.!! 1,3. Contrarytotheplaintic sassertion,theSupremeCourt'sdecisionin
Arizonadoesnotsuggest,much lessclearly establish,thatawritten287(g)agreementisrequired


                                              15

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 15 of 21 Pageid#: 274
    in orderfora state orlocal1aw ezlforcementofficialto lawfully detain a rem ovablealien atthe

    request of ICE. N or does it otherwise make clear that compliance w1111 lCE detainers and

    administrative warrantsfallsoutsidethescope ofpermissible Stcooperatlionq''with Sldetention''
    lmderj1357(g)(10)(B). Instead,theArizonadecisioncalzbereadto suggestthatthechallenged
    conduct in tM s case--detairling an individualin accordance with an lCE detainerrequest and

    administrativewarrant- çswlasqnot'lnilateraland thus,did notexceed the scope''ofJenkins'
    authority to cooperate with federal im migration enforcem ent efforts. Urlited States v.

    Ovando-Garzo,752 F.3d 1161,1164 (8th Cir.2014)(citing Arizona,supra);see also City of
    El-cenizov.Texas,890F.3d 164,189(5th Cir.2018)(observingthatan1CE detninerrequestis
.
    thetypeofEtfederaldirection''thatwasmissinginArizona). Thus,theSupremeCourt'sdecision
    did notclearly establishtheunconstitutionality ofthedetention atissueinthiscase.

           The snm eistruefortheFourth Circuit'sdecision in Santosv.Frededck Cotmtv Board of

    Comm issioners. In that case, the plaintiff alleged that local deputies violated her Fourth

    Amendm entzightsby seizing and antsting herbased on an outstanding civilwan'antforremoval

    issued by ICE. 725 F.3d at457,463. Atthe time oftheplaintiffsseizure,Gtthedeputies'only

    basis for detaiing Santos was the civilICE warrant''reported by dispatch. Id.at 465. The

    deputieswerenotauthorized to engage in immivation 1aw enforcementpursuantto a 287(g)
    agreement,andtheyhadnotyetconfirmedthatthewarrantwasactive. Ltt.at465-66. Although
    ICE ultimately requested that Santos be detained on its behalf,the EGrequest .. .came f'ully

    fortpfive minutes after Santos had already been arrested.'' J.Z at466. Therefore,it was
    Gçundisputedthatthedeputies'initialseixlreofSantoswasnotdirectedorauthorizedbyICE.'' Id.

    Applying Arizona,the Fourth Circuit held that,çtabsent express direction or authodzation by

    federalstam teorfederalofficials,stateandlocal1aw erlforcementoffcersm aynotdetain orarrest


                                                 16

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 16 of 21 Pageid#: 275
an individualsolely based on lcnown orsuspected civilviolations offederalimm igration lam ''

JJ-,at465. Basedonthefactspresented,theCourtconcludedthattlthedeputiesviolatedSantos's
rightsundertheFourthAmendmentwhentheyseizedherafterlenrningthatshewasthesubjectof
a civilimmigration warrantand absentICE'Sexpress authodzation or direction.'' JJ-,at468.
ET hus,Sarltos makes clearthatwhen,absentfederaldirection orauthorization,a state or local

oftscerdetainsornrrestssom eonebased solely on acivilimm igrationviolation,theofficerviolates

the individual's Fourth Amendm entrightto be free from lmreasonable searches and seimlres.''

Sanchezv.Sessions,885F.3d782,789(4thCir.2018).
       The facts ofthis case are readily distinguishable 9om those in Santos. Jenkinsdid not

detain Riosbmsed on a suspected civilim migration violation before com mlmicating with federal

authodties. Instead,Jenkinsheld Riosforup to 48 additionalholzrsptlrsuantto the imm igration

detainerand adm inistrativewarrantissued by ICE. Asindicated above,thedetahzerspeciscally

requested thatJenkinsm aintain custody ofRiosforan additional48 hoursbeyondthetim ewhen

he would otherwise have been released 9om the sheriff's custody. And tmlike Santos,Jenkins

received the ICE detainer and administrative wan'antlong before the plaintiY s detention was

tempormily extended. W hile Rios argues thatthe detainer is Rmerely a request''and therefore

çEdoesnotconstim teEICE'Sexpressauthodzation ordirection'within themeaning ofSantos,''this

argum entfindsno supportin theFourth Circuit'sdecision. Ratherthan faulting theform ofthe

requestfrom ICE,the Fourth Circuittook issue with the tim ing ofit- nam ely,the factthatthe

ox cersdetained Santosbeforereceiving any comm unication ordirection from ICE:

              Although there m ay be no dispute asto whetherICE directed the
              deputies to detain Santos at some point,the key issue for otlr
              purposes is when ICE directed the deputies to detain her. W e
              conclude thatthe deputies seized Santoswhen Deputy Openshaw
              told hertorem ain seated- afterthey had lenrned oftheoutstanding
              ICE warrant but before dispatch confirm ed with ICE that the

                                             17

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 17 of 21 Pageid#: 276
                warrantwasactive. Indeed,ICE'SrequestthatSantosbe detained
                on ICE'S behalf cnme f'ully forty-tive minutes after Santos had
                already been arrested. Therefore,itistmdisputedthatthedéputies'
                initialseiztlre ofSantoswasnotdirected orauthorized by ICE.

Santos,725 F.3d at466 (emphasis in original);see also City ofElCenizo,890 F.3d at 189
(observing thatthe seizure in Smltosviolated the Fourth Amendmentbecause tv ere was no
federalrequestforassiktancebeforetheseiztlre'). TheCourtin no way suggested thatwhen a
stateorlocal1aw enforcem entofficerdetainssom eone afterbeing requested to do soby ICE,the

officercould violatetheFourth Am endmentprohibition againstllnreasonable seimlres. '
                                                                                   rhus,the

Fourth Circuit'sdecision in Santosdid notputJenkinson noticethatdetaining theplaintifftmder

thecircllmstancespresented herewould violatetheplaintifpsconstitutionalrights.

        ltiosdoesnotcite,and the courthasnotfotmd,any otherpreexisting decisions from the

Fourth Circuitoritssistercircuitswhich clearly establishedthellnlawfulnessofJenkins'actions.

See Santos,725 F.3d at 468 (emphasizing thatthe right at issue GGmusthave been clearly
establishçdatthetimean ofscialengagedin achallenged action'')(citingHarlow v.Fitzgerald,
457U.S.800,818 (1982:. Although theThird Circuithad determined thatICE detainersare
Sçpermissive,''ratherthançtmandatorys''Galarzav.Szalczyk,745F.3d634,642n.9(3dCir.2014),
no cireuithad held thatitwould violatethe Fourth Amendm entto com ply with an 1CE detainer

and administrative warrant. The snm e is true today. The courtrecognizes that som e district

courts have recently determined that j 1357(g)(10) should notbe tGread to allow locallaw
enfbrcem enttoarrestindividualsforcivilimmigration violationsattherequestof1CE,''7 alzd that


        7Distdctcourtsthathavenarrowlyconstruedj1357(g)(10)havereasonedthatKifçotherwisecooperate'...
wereread to allow locallaw enforcementto arrestindividualsforcivilimmivation violationsattherequestofICE,
thetraining,supervisionandcertitkationpursuanttoaformalaleementbetweenDHS andstateox cersdescribedin
theremainingprovisionsofSection 1357(g)wouldberenderedmeaningless.'' Creedlev.Miami-DadeCty..349F.
Supp.34 1276,1304(S.D.Fla.2018);seealsoLopez-Aguilarv.MarionCty.Sheriff'sDen't.296F.Supp.3d959,
975 (S.D.Ind.201*7)(apeeing with theproposition thatj 1357(g)(10)cnnnotbereadto authorizeç'free-floating
state-local cooperation . .. without tending to nullify the requirement of federal ttraining,certiikation,and
supervision'otherwiseestablishedbySection 1357(g)'')(citationsomitted).
                                                     18

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 18 of 21 Pageid#: 277
holding som eonepm suantto an ICE detainer,withoutseparateprobablecauseto believethatthe

person has com mitted a crime,GGgives rise to a Fourth Am endmentclaim agninstthe local1aw

entbrcement.'' Creedle v.M inmi-Dade Cty.,349 F.Supp.3d 1276,1304 (S.D.Fla.2018).
However,otherdiskictcourtshaveheldtothecontrary. See.e.a.,Lopez-Lopez,321F.Supp.3d

at801(ssplaintiffhasnotpresentedaplausibleFourthAmendmentclaim againstAlleganCoullty
asa m atteroflaw. ICE issued a facially valid admirlistrative wan'antforhisarrest,based on a

determ ination that there was probable cause to believe that he was rem ovable. Then,1CE

requested thatthe localitiesdetain Aaronthroughtheuseofan 1-247 detainer- which also recited

the basis for probable cause. Allegan Cotmty cooperated by com plying with the federal

govemment'srequest(asallowedpursuantto j 1357(g)(10))1byproviding operationalsupport'
by holding Aaron untilICE could takecustody ofhim the following day. Based on tbisrecord,

with al1 inferences to Aaron, Allegan Cotmty did not run afoul of the Fourth Amendm ent

prohibition against tmreasonable seizures.'). Thus, even now, it cannot be said that the
constim tionaland stattztoryquestionsatissuein thiscasearelçbeyonddebate.'' al-Kidd,563U .S.

at741;seealso Gatesv.Khokhar,884F.3d 1290,1393 (11th Cir.2018)(çt-
                                                                 rhatjudgesdisagree
abouta constimtionalissueisitselfevidencethata rightisinsufficiently clearly established for

purposesofdenyingqualifiedimmllnity.'')(citingW ilsonv.Layne,526U.S.603,618(1999:.
       In sum ,thecourtisconvincedthatJenkinsdidnotviolateclearly establishedfederal1aw by

detainingRiosforan additional48hoursptlrsuantto theICE detainerand adm inistrativewarrant.

Atthetimeoftheplaintiff'sdetention,existingprecedentsuggestedthat,ççlelvenintheabsenceof
a written agreem ent,''locallaw ee orcem entoffkialsm ay cooperatewith ICE in thedetention or

rem ovalofaliensnotlawfully presentin the United States,Santos,725 F.3d at464,when such

cooperation isexpressly 'trequestledl''orauthorizedbyICE,Adzona,567 U.S.at410;seealso


                                             19

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 19 of 21 Pageid#: 278
Santos,725 F.3d at465-66. Intlliscase,theICE detainerspecifcally requejtedthattheJailhold

Riosforup to 48 additionalhotlrsafterhewould otherwisebereleased,and boththe detainerand

theadm inistrativewarrantattested toprobablecauseofremovability. Consequently,Jenkinshad

no reason to believe thatcom plying with the 48-hotIrdetainerrequestwould violate the Fourth

Am endmentprohibition againstllnreasonable seizures. Because existing precedentdldid notput

Ethesherifflon noticethathisconductwouldbeclearlyllnlawful,(dismissal)based onqualified
immtmityisappropriate.'' Saucierv.Katz,533 U.S.194,202 (2001)(emphasisadded). Thus,
Jenkins'motion willbe grantedwith respectto Colmt11.8

       II.     Claim under state Iaw

       In Count1I1ofthe com plaint,Riosclaim sthathewasfalsely impzisoned in violation of

Virginia law . Having dism issed both federalclaim s,thecourtdeclinesto exercise supplem ental

jurisdiction over Count111,and will dismiss that cotmtwithoutprejudice. See 28 U.S.C.
51367(c)(3)(authorizingadistrictcourtto declinetoexercisesupplementaljudsdiction whenit
Gshasdismissedallclaimspverwhichithasoriginaljudsdiction');seealsoCnrnecie-M ellonUniv.
v.Cohill,484 U.S.343,350 (1988)CtW hen ...thefederal-law claimshavedropped outofthe
lawsuitin its early stages and only state-law claim sremain,the federalcourtshould declinethe

exerciseofjllrisdiction bydismissingthecasewithoutprejudice');Bnnksv.Gore,738F.App'x
766,773(4thCir.2018)(sçGenerally,whenadistrictcourtdismissesallfederalclaimsintheeady
stagesoflitigation,itshoulddeclinetoexercisejurisdictionoveranyremaizlingpendentstate1aw
claimsbydismissingthoseclaimswithoutprejudice.'').




       Bln lightofthe foregoing analysis,the courtfmdsitllnnecessary to addressthe defendant'sremaining
challengestotheviabilityoftheconstimtionalclaimsassertedtmder51983.
                                                 20

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 20 of 21 Pageid#: 279
                                      Conclusion

      For the reasons stated,the courtwillgrantthe defendant's m otion with respect to the

plaintiffs claims lmder 42 U.S.C. j 1983. '
                                          Fhe remaiing claims tmder state 1aw willbe
dismissedwithoutprejudice.
      The Clerk isdirected to send copiesofthism em orandum opinion and the accompanying

orderto a1lcotm selofrecord..

      DATED:This /Y       day ofJuly, 2019.




                                          SeniorUnited StatesDistdctJudge




                                           21

Case 3:18-cv-00082-GEC Document 44 Filed 07/15/19 Page 21 of 21 Pageid#: 280
